PER CURIAM.
This is an appeal of an order revoking the appellant’s probation and imposing sentence. We affirm the judgment and sentence but remand to the trial court to correct the probation revocation order to conform to the court’s oral pronouncement. As noted by the court, the State withdrew a portion of the affidavit of violation, so the paragraph entitled “Failure to Comply with Instructions” must be deleted from page two of the revocation order.
Defendant-appellant Velez has filed a pro se statement of points. In it he argues that he should not have been sentenced as a habitual violent felony offender. The only case which is before us on this appeal is Miami-Dade County circuit court case number 08-16805. The defendant was not sentenced as a habitual violent felony offender in that case.
The defendant’s complaint about the length of his sentence is without merit. See § 948.06(2)(e), Fla. Stat. (2008). The defendant’s remaining points are without merit.
Affirmed; remanded for correction of revocation order.